Name: 2009/366/EC: Commission Decision of 29Ã April 2009 on the clearance of the accounts of the paying agencies of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia concerning expenditure in the field of rural development measures financed by the European Agricultural Guarantee Fund (EAGF) for the 2008 financial year (notified under document number C(2009) 3199)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  accounting;  economic geography; NA;  regions and regional policy;  agricultural policy
 Date Published: 2009-05-05

 5.5.2009 EN Official Journal of the European Union L 111/35 COMMISSION DECISION of 29 April 2009 on the clearance of the accounts of the paying agencies of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia concerning expenditure in the field of rural development measures financed by the European Agricultural Guarantee Fund (EAGF) for the 2008 financial year (notified under document number C(2009) 3199) (Only the Czech, Estonian, Greek, English, Latvian, Lithuanian, Hungarian, Maltese, Polish, Slovak and Slovenian texts are authentic) (2009/366/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (1), and in particular Articles 30 and 39 thereof, After consulting the Committee on the Agricultural Funds, Whereas: (1) On the basis of the annual accounts submitted by the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia concerning expenditure in the field of rural development measures, accompanied by the information required, the accounts of the paying agencies referred to in Article 6(2) of Regulation (EC) No 1290/2005 are to be cleared. The clearance covers the completeness, accuracy and veracity of the accounts transmitted in the light of the reports established by the certification bodies. (2) The time limits granted to the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia referred to in Article 7(2) of Commission Regulation (EC) No 885/2006 of 21 June 2006 laying down detailed rules for the application of Council Regulation (EC) No 1290/2005 as regards the accreditation of paying agencies and other bodies and the clearance of the accounts of the EAGF and of the EAFRD (2) for the submission to the Commission of the documents referred to in Article 8(1)(c) of Regulation (EC) No 1290/2005 and in Article 7(1) of Regulation (EC) No 885/2006, have expired. (3) The Commission has checked the information submitted and communicated to the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia before 31 March 2009 the results of its verifications, along with the necessary amendments. (4) For the rural development expenditure covered by Article 7(2) of Commission Regulation (EC) No 27/2004 of 5 January 2004 laying down transitional detailed rules for the application of Council Regulation (EC) No 1257/1999 as regards the financing by the EAGF of rural development measures in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (3) the outcome of the clearance decision is to be deducted from or added to subsequent payments made by the Commission. (5) In the light of the verifications made, the annual accounts and the accompanying documents permit the Commission to take, for certain paying agencies, a decision on the completeness, accuracy and veracity of the accounts submitted. The details of these amounts were described in the Summary Report that was presented to the Fund Committee at the same time as this Decision. (6) In the light of the verifications made, the information submitted by certain paying agencies requires additional inquiries and their accounts cannot be therefore cleared in this Decision. (7) For the rural development expenditure covered by Regulation (EC) No 27/2004, the amounts recoverable or payable under the clearance of accounts decision are to be deducted from or added to subsequent payments. (8) In accordance with Article 30(2) of Regulation (EC) No 1290/2005, this Decision does not prejudice decisions taken subsequently by the Commission excluding from Community financing expenditure not effected in accordance with Community rules, HAS ADOPTED THIS DECISION: Article 1 Without prejudice to Article 2, the accounts of the paying agencies of the Member States concerning expenditure in the field of rural development financed by the European Agricultural Guarantee Fund (EAGF) in respect of the 2008 financial year, are hereby cleared. The amounts which are recoverable from, or payable to, each Member State pursuant to this Decision in the field of rural development measures applicable in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia are set out in Annex I and Annex II. Article 2 For the 2008 financial year, the accounts of the Member States' paying agencies in the field of rural development measures applicable in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, set out in Annex III, are disjoined from this Decision and shall be the subject of a future clearance Decision. Article 3 This Decision is addressed to the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic. Done at Brussels, 29 April 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 209, 11.8.2005, p. 1. (2) OJ L 171, 23.6.2006, p. 90. (3) OJ L 5, 9.1.2004, p. 36. ANNEX I CLEARANCE OF THE PAYING AGENCIES' ACCOUNTS FINANCIAL YEAR 2008  EAGF RURAL DEVELOPMENT EXPENDITURE IN NEW MEMBER STATES Amount to be recovered from or paid to the Member State Note: In respect of the Czech Republic, the amount cleared for financial year 2008 added to the amounts cleared in previous years; exceeds the maximum EAGGF contribution set out in the the Commission Decision approving the programme. The final EAGGF balance to be paid for the programme will be calculated in compliance with the total EAGGF contribution. MS 2008  Expenditure for the paying agencies for which the accounts are Total a + b Reductions Total Interim payments reimbursed to the Member State for the financial year Amount to be recovered from (-) or paid to (+) the Member State (1) cleared disjoined = expenditure declared in the annual declaration = total of interim payments reimbursed to the Member State for the financial year a b c = a + b d e = c + d f g = e - f CZ EUR 32 399 539,50 32 399 539,50 0,00 32 399 539,50 0,00 32 399 539,50 EE EUR 24 148 768,74 24 148 768,74 0,00 24 148 768,74 0,00 24 148 768,74 CY EUR 17 570 826,20 17 570 826,20 0,00 17 570 826,20 11 388 159,00 6 182 667,20 LV EUR 46 986 857,87 46 986 857,87 0,00 46 986 857,87 0,00 46 986 857,87 LT EUR 79 148 259,37 79 148 259,37 0,00 79 148 259,37 0,00 79 148 259,37 HU EUR 90 290 537,46 90 290 537,46 0,00 90 290 537,46 0,00 90 290 537,46 MT EUR 0,00 2 699 140,00 2 699 140,00 0,00 2 699 140,00 2 699 140,00 0,00 PL EUR 121 595 191,28 121 595 191,28 0,00 121 595 191,28 0,00 121 595 191,28 SI EUR 607 424,53 607 424,53 0,00 607 424,53 0,00 607 424,53 SK EUR 39 259 760,34 39 259 760,34 0,00 39 259 760,34 0,00 39 259 760,34 MS Advances paid but still to be cleared for the programme implementation (Article 32 of Regulation (EC) No 1260/1999) CZ EUR 86 848 000,00 EE EUR 24 080 000,00 CY EUR 11 968 000,00 LV EUR 52 496 000,00 LT EUR 78 320 000,00 HU EUR 96 368 000,00 MT EUR 4 304 000,00 PL EUR 458 624 000,00 SI EUR 45 056 000,00 SK EUR 63 536 000,00 (1) As payments have reached 95 % of the financial plan for all Member States, the balances will be settled during the closure of the programme. Note: In respect of the Czech Republic, the amount cleared for financial year 2008 added to the amounts cleared in previous years; exceeds the maximum EAGGF contribution set out in the the Commission Decision approving the programme. The final EAGGF balance to be paid for the programme will be calculated in compliance with the total EAGGF contribution. ANNEX II CLEARED EXPENDITURE BY EAGF RURAL DEVELOPMENT MEASURE FOR EXERCISE 2008 IN NEW MEMBER STATES Differences between annual accounts and declarations of expenditure CZECH REPUBLIC No Measures Expenditure 2008 Annex I column a Reductions Annex I column d Amount cleared for 2008 Annex I column e i ii iii = i + ii 1 Early retirement 486 177,10 486 177,10 2 Less-favoured areas 62 324,19 62 324,19 3 Agri-environment 24 415 487,28 24 415 487,28 4 Forestry 768 151,81 768 151,81 5 Producer groups 6 792 047,50 6 792 047,50 6 Technical assistance 0,00 0,00 7 Sapard 0,00 0,00 700 Investments in agricultural holdings, Regulation (EC) No 1268/1999 0,00 0,00 701 Processing and marketing, Regulation (EC) No 1268/1999 0,00 0,00 702 Flood damage 1 0,00 0,00 703 Improving structures for quality 0,00 0,00 704 Land improvement and reparcelling 0,00 0,00 705 Renovation and development of villages 0,00 0,00 706 Flood damage 2 0,00 0,00 707 Development of rural infrastructure 0,00 0,00 708 Development and diversification of activities 0,00 0,00 709 Agricultural production methods to protect 0,00 0,00 710 Improvement of vocational training 0,00 0,00 711 Technical assistance Sapard 0,00 0,00 Total 32 399 539,50 0,00 32 399 539,50 ESTONIA No Measures Expenditure 2008 Annex I column a Reductions Annex I column d Amount cleared for 2008 Annex I column e i ii iii = i + ii 1 Less-favoured areas 85 013,95 85 013,95 2 Agri-environment 20 416 942,68 20 416 942,68 3 Afforestation of agricultural land 125 877,94 125 877,94 4 Support for semi-substance farms 2 154 035,51 2 154 035,51 5 Meeting standards 1 373 830,87 1 373 830,87 6 Complements in direct payments 4 570,72 4 570,72 7 Technical assistance 155 007,67 155 007,67 8 Sapard 0,00 0,00 9 Support to areas with environmental restrictions 3 517,30 3 517,30 Total 24 148 768,74 0,00 24 148 768,74 CYPRUS No Measures Expenditure 2008 Annex I column a Reductions Annex I column d Amount cleared for 2008 Annex I column e i ii iii = i + ii 1 Support of investments for management of animal waste 2 160 970,53 2 160 970,53 2 Encouragement of the improvement and the development 3 845 690,82 3 845 690,82 3 Encouragement of the set up of producer groups 391 894,08 391 894,08 4 Promotion of vocational training of farmers 0,00 0,00 5 Technical and advisory service to the farmers 58 475,17 58 475,17 6 Early retirement 500 463,80 500 463,80 7 Support for setting up of young farmers 710 000,00 710 000,00 8 Meeting EU standards 1 890 818,08 1 890 818,08 9 Adoption of agri-environmental measures 2 724 287,26 2 724 287,26 10 Agri-environmental actions for the protection of natural value 2 608 009,46 2 608 009,46 11 Afforestation 40 915,05 40 915,05 12 Improving of infrastructure for livestock development 490 532,61 490 532,61 13 Less-favoured areas 13 576,13 13 576,13 14 Support for quality schemes 673 718,97 673 718,97 15 Support of small scale, traditional processing 584 241,84 584 241,84 16 Protection of agricultural and traditional landscapes 282 638,86 282 638,86 17 Protection of forest fires and other natural disasters 123 163,39 123 163,39 18 Afforestation of non agricultural land 396 079,52 396 079,52 19 Improvement of harvesting process 0,00 0,00 20 Technical support of the implementation, monitoring 70 039,46 70 039,46 21 Technical support of collective initiatives at local level 32 463,43 32 463,43 Total 17 570 826,20 0,00 17 570 826,20 LATVIA No Measures Expenditure 2008 Annex I column a Reductions Annex I column d Amount cleared for 2008 Annex I column e i ii iii = i + ii 1 Early retirement 3 250 393,40 3 250 393,40 2 Producer groups 1 589 329,59 1 589 329,59 3 Support for semi-substance farms 10 953 829,98 10 953 829,98 4 Meeting standards 7 050 638,64 7 050 638,64 5 Agri-environment 23 854 472,13 23 854 472,13 6 Less-favoured areas 34 948,53 34 948,53 7 Technical assistance 258 913,87 258 913,87 8 Obligations transferred from previous programming period 5 668,27 5 668,27 9 Allocations of resources for single area payments 0,00 0,00 Total 46 986 857,87 0,00 46 986 857,87 LITHUANIA No Measures Expenditure 2008 Annex I column a Reductions Annex I column d Amount cleared for 2008 Annex I column e i ii iii = i + ii 1 Agri-environment 27 947 981,79 27 947 981,79 2 Less-favoured areas and areas with environmental restrictions 48 234,08 48 234,08 3 Meeting standards 26 055 356,07 26 055 356,07 4 Afforestation of agricultural land 1 734 572,99 1 734 572,99 5 Early retirement 19 490 903,99 19 490 903,99 6 Support for semi-subsistence farms undergoing restructuring 2 081 962,83 2 081 962,83 7 Other measures 447 848,76 447 848,76 8 Technical assistance 1 330 659,16 1 330 659,16 9 Complementary national direct payments 10 739,70 10 739,70 Total 79 148 259,37 0,00 79 148 259,37 HUNGARY No Measures Expenditure 2008 Annex I column a Reductions Annex I column d Amount cleared for 2008 Annex I column e i ii iii = i + ii 1 Agri-environment 59 606 523,82 59 606 523,82 2 Meeting standards 13 784 071,07 13 784 071,07 3 Afforestation 15 357 233,59 15 357 233,59 4 Support for semi-substance farms 322 737,06 322 737,06 5 Producer groups  233,15  233,15 6 Early retirement 0,00 0,00 7 Less-favoured areas 25 011,06 25 011,06 8 Technical assistance 1 245 216,13 1 245 216,13 9 Projects approved under Regulation (EC) No 1268/1999 0,00 0,00 10 Complementary national direct payments 0,00 0,00 Total 90 290 537,46 0,00 90 290 537,46 POLAND No Measures Expenditure 2008 Annex I column a Reductions Annex I column d Amount cleared for 2008 Annex I column e i ii iii = i + ii 1 Early retirement 25 431 473,58 25 431 473,58 2 Support for semi-substance farms 12 965 617,28 12 965 617,28 3 Less-favoured areas 1 487 716,01 1 487 716,01 4 Agri-environment undertakings and animal welfare 5 663 544,07 5 663 544,07 5 Afforestation 11 625 652,61 11 625 652,61 6 Meeting EU standards 62 703 110,98 62 703 110,98 7 Producer Groups 1 799 132,10 1 799 132,10 8 Technical assistance 2 763 199,78 2 763 199,78 9 Complements to direct payments 140 155,01 140 155,01 10 Projects approved under Regulation (EC) No 1268/1999 8 978,12 8 978,12 Total 121 595 191,28 0,00 121 595 191,28 SLOVENIA No Measures Expenditure 2008 Annex I column a Reductions Annex I column d Amount cleared for 2008 Annex I column e i ii iii = i + ii 1 Less-favoured areas 78 615,04 78 615,04 2 Agri-environment 1 190 735,17 1 190 735,17 3 Early retirement 1 386 969,91 1 386 969,91 4 Meeting standards 199 761,17 199 761,17 5 Technical assistance 101 777,75 101 777,75 6 Sapard programme 34 856,75 34 856,75 7 Complements to direct payments 3 820,92 3 820,92 Total 607 424,53 0,00 607 424,53 SLOVAKIA No Measures Expenditure 2008 Annex I column a Reductions Annex I column d Amount cleared for 2008 Annex I column e i ii iii = i + ii 1 Investments in agricultural holdings 1 650 413,98 1 650 413,98 2 Training 0,00 0,00 3 Less-favoured areas and areas with environmental restrictions 317 367,06 317 367,06 4 Meeting standards 3 982 447,52 3 982 447,52 5 Agri-environmental support 25 815 864,82 25 815 864,82 6 Improving processing and marketing of agricultural products 942 660,39 942 660,39 7 Forest management 4 564,40 4 564,40 8 Afforestation of agricultural land 106 689,23 106 689,23 9 Land consolidation 465 593,60 465 593,60 10 Diversification of agricultural activities 34 451,27 34 451,27 11 Support for semi-subsistence farms 414 691,29 414 691,29 12 Producer groups 2 387 788,82 2 387 788,82 13 Technical assistance including evaluation 3 137 462,36 3 137 462,36 14 Complements to direct payments  234,40  234,40 901 Investments in agricultural holdings, Regulation (EC) No 1268/1999 0,00 0,00 905 Agri-environmental support  projects approved under Regulation (EC) No 1268/1999 0,00 0,00 907 Forest management  projects approved under Regulation (EC) No 1268/1999 0,00 0,00 912 Producer groups  project approved under Regulation (EC) No 1268/1999 0,00 0,00 Total 39 259 760,34 0,00 39 259 760,34 ANNEX III CLEARANCE OF THE PAYING AGENCIES' ACCOUNTS FINANCIAL YEAR 2008  EAGF RURAL DEVELOPMENT EXPENDITURE IN NEW MEMBER STATES List of the paying agencies for which the accounts are disjoined and are subject of a later clearance decision Member State Paying agency Malta MRRA